Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US 2017/0023542).
As to claim 1, Wang discloses an imaging box (figs. 8, 9B, 10) for use in an image capture procedure for the performance assessment of cleaning operations, comprising: 
 a housing defined by a front surface and a back surface and forming an interior cavity when the housing is placed on a substantially flat surface (fig. 9B), the front surface having a receptacle configured to receive a mobile device (fig. 10, item 2000, para. 0051), 
 the front surface further including at least one camera aperture configured to correspond to the position of a camera lens of the mobile device when the mobile device is received in the receptacle (fig. 9B, item 1112, para. 0052),      	

the back surface further including a test strip aperture (fig. 9B, upper opening in deck 1121) configured to correspond to the position of a chemical test strip when received into the test strip slot, such that an image of the chemical test strip may be captured by the camera of the mobile device when the chemical test strip is inserted into the test strip slot such that the indicator means is facing the interior cavity of the housing (para. 0048).
	As to claim 2, Wang discloses the imaging box of claim 1, wherein the front surface of the housing further includes a flash aperture configured to correspond to the position of a light emitting flash of the mobile device when the mobile device is received in the receptacle (fig. 9B, item 1111, para. 0050).
	As to claim 3, Wang discloses the imaging box of claim 2 further including at least one diffusing rib positioned within the interior cavity of the housing to diffuse light emitted from the flash of the mobile device (figs. 9B, 11, item 1113, para. 0051)
	As to claim 4, Wang discloses the imaging box of claim 1 further comprising a light source positioned within the interior cavity of the housing (fig. 11, item 1300, para. 0053).
	As to claim 5, Wang discloses the imaging box of claim 4 further comprising a cord management slot in the front surface of the housing configured to receive a charging cable of the mobile device (figs. 1, 8, within the docking station 1110, the lateral space or aperture between the upper rib and the lower riff inherently forms cord management slot).
Allowable Subject Matter
Claims 7-10 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the combination of features “a computing device configured to receive and evaluate the digital image of the chemical test strip and generate an assessment of the performance of the cleaning process; and a cleaning assessment application running on the mobile device configured to display the assessment of the performance of the cleaning process” as required by claim 7 and features “a light covering sticker sized to cover at least part of the front surface of the housing and having an aperture positioned to correspond to the camera aperture in the front surface of the imaging box” as required by claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/PHUOC TRAN/Primary Examiner, Art Unit 2668